                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

WILFRED NORRIS,

         Plaintiff,

v.                                                               Case No: 5:19-cv-430-Oc-37PRL

SUNTRUST BANKS, INC.,

         Defendant.


                                              ORDER
         This case is before the Court for consideration of Defendant’s motion to strike Plaintiff’s

demand for a jury trial (Doc. 27), to which Plaintiff has responded in opposition (Doc. 30). For the

reasons explained below, Defendant’s motion is due to be granted.

         I.     BACKGROUND

         In this action, Plaintiff brings suit alleging violations of the Telephone Consumer

Protection Act (TCPA) and the Florida Consumer Collection Practices Act (FCCPA), as well as

related tort claims. Plaintiff’s claims arise from accounts that Plaintiff maintained with Defendant

SunTrust Banks, Inc. (SunTrust), including a term loan evidenced by a promissory note and a

credit card account. Both the promissory note and the credit card account agreement include a jury

trial waiver wherein Defendant contends Plaintiff agreed to waive his right to trial by jury on any

claims arising from the accounts. Defendant thus moved to strike Plaintiff’s demand for a jury

trial.

         II.    LEGAL STANDARDS

          It is well settled that the right to a jury trial in federal courts is to be determined by

 federal law in diversity actions. Simler v. Conner, 372 U.S. 221, 222 (1963) (“Only through a
 holding that the jury trial right is to be determined according to federal law can the uniformity

 in its exercise which is demanded by the Seventh Amendment be achieved.”). The question of

 whether the right has been waived is likewise governed by federal law. Martorella v. Deutsche

 Bank Nat. Trust Co., No. 12-80372-CIV, 2013 WL 1136444, at *1 (S.D. Fla. March 18, 2013).

          The Eleventh Circuit has instructed that waivers of valid jury demands are not to be

 lightly inferred and “should be scrutinized with utmost care.” Haynes v. W.C. Caye & Co., Inc.,

 52 F.3d 928, 930 (11th Cir. 1995). However, when a jury trial is validly waived, courts regularly

 mandate the enforcement of the waiver. See e.g., Bakrac, Inc. v. Villager Franchise Sys., Inc.,

 164 F. App’x 820, 823-24 (11th Cir. 2006); Martorella, 2013 WL 1136444, at *1-4; Anderson

 v. Apex Fin. Group, Inc., No. 8:08-cv-949-T-30MSS, 2008 WL 2782684, at *1-2 (M.D. Fla.

 July 16, 2008). A party may waive his right to a jury trial, so long as the waiver is knowing and

 voluntary. Bakrac, Inc., 164 F. App’x at 823-24.

          In determining whether a waiver was entered into knowingly and voluntarily, courts

 consider the conspicuousness of the waiver provision, parties’ relative bargaining power, the

 sophistication of the party challenging the waiver, and whether the terms of the contract were

 negotiable. Id. No single factor is conclusive; rather, the Court asks whether, “in light of all the

 circumstances, the Court finds the waiver to be unconscionable, contrary to public policy, or

 simply unfair.” Allyn v. Western United Life Assur. Co., 374 F.Supp.2d 1246, 1252 (M.D. Fla.

 2004).

       III.     DISCUSSION

                A.     Local Rule 3.01(g)

       As a preliminary matter, Plaintiff first argues that, prior to filing its motion to strike the

jury demand, Defendant failed to comply with the Local Rules and should have its motion stricken

and sanctions imposed. Plaintiff contends that Defendant failed to confer with counsel for Plaintiff

                                                 -2-
in a good faith attempt to resolve the issues raised by the motion, and that Plaintiff’s counsel was

“surprised” by the notice that the motion was filed. Meanwhile, Defendant filed a certificate of

compliance with Local Rule 3.01(g) stating that it conferred in good faith regarding the jury waiver

issue during the case management conference held on October 28, 2019, and that the parties were

unable to reach an agreement on the issue as reflected in the case management report. (Doc. 31).

It thus appears that the jury trial waiver issue was discussed and not resolved by counsel during

the case management conference, but it is apparently Plaintiff’s position that Defendant’s counsel

should have conferred again under Rule 3.01(g) immediately prior to filing the motion.

       Local Rule 3.01(g) provides that “[b]efore filing any motion in a civil case, except a motion

for injunctive relief, for judgment on the pleadings, for summary judgment, to dismiss or to permit

maintenance of a class action, to dismiss for failure to state a claim upon which relief can be

granted, or to involuntarily dismiss an action, the moving party shall confer with counsel for the

opposing party in a good faith effort to resolve the issues raised by the motion, and shall file with

the motion a statement (1) certifying that the moving counsel has conferred with opposing counsel

and (2) stating whether counsel agree on the resolution of the motion.” The purpose of Local Rule

3.01(g) “is to require the parties to communicate and resolve certain types of disputes without

court intervention.” Desai v. Tire Kingdom, Inc., 944 F.Supp. 876, 878 (M.D. Fla. 1996). Further,

the term “communicate” has been defined as “to speak to each other in person or by telephone, in

a good faith attempt to resolve disputed issues.” Davis v. Apfel, No. 6:98-CV-651-ORL-22A, 2000

WL 1658575 at n. 1(M.D. Fla. Aug. 14, 2000). The Court expects counsel to comply with both the

letter and spirt of Local Rule 3.01(g).

       On principle, the Court agrees with Plaintiff’s position. In this case, rather than resting on

efforts made during the case management conference, compliance with both the letter and spirit of



                                                -3-
Local Rule 3.01(g), as well as best practices, would have required counsel for Defendant to confer

again in good faith, either in person or by telephone, regarding the jury trial waiver issue prior to

filing the motion to strike, including the specific communication that Defendant intended to file

the instant motion. That said, the Court has considered the utility in requiring an additional Rule

3.01(g) conference now and finds that, given the legal positions of the parties, it is more efficient

for the Court to resolve the matter on the parties’ briefs at this time. Going forward, counsel should

strive to fully comply with both the letter and spirit of Local Rule 3.01(g).

               B.      Waiver of Right to Jury Trial

        Here, the record demonstrates that the right to a jury trial was knowingly and voluntarily

waived by Plaintiff as to both accounts. First, the jury trial waiver contained in the credit card

account agreement was plain and conspicuous. Under the heading, “Jury Trial Waiver,” the credit

card account agreement bears the following clause which is set forth in its own paragraph in

uppercase font (unlike the majority of the other text):

               YOU    AND    SUNTRUST     HEREBY     KNOWINGLY,
               VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY
               WAIVE THE RIGHT TO A TRIAL BY JURY WITH RESPECT
               TO ANY LITIGATION ARISING OUT OF THIS AGREEMENT,
               RELATING TO THE CREDIT, OR ANY OTHER DISPUTE OR
               CONTROVERSY BETWEEN YOU AND SUNTRUST.

(Doc. 27-2). This clause is included in its own clearly identified and separately headed section. In

context, it is part of the credit card account agreement which includes a summary of key terms.

Although not brief, the document is also not voluminous. While there is no signature page attached

to the credit card account agreement itself, the terms also clearly explain that using the card

constitutes an acceptance of the terms:

               Your Card Account Agreement with SunTrust starts and You agree
               to these terms when You accept and/or sign the Card or You or an
               Authorized User use(s) the Card or Account, thus obtaining credit
               from SunTrust.

                                                -4-
(Doc. 27-2).

       Likewise, the promissory note contains a similar provision. On the third page of the

document, just a few paragraphs away from Plaintiff’s signature, there is a separate paragraph in

all uppercase font titled, “JURY TRIAL WAIVER.” It provides:

                  TO THE EXTENT PERMITTED BY APPLICABLE LAW, FOR
                  ANY MATTERS NOT SUBMITTED TO ARBITRATION, YOU
                  AND WE HEREBY KNOWINGLY, VOLUNTARILY,
                  INTENTIONALLY AND IRREVOCABLY WAIVE THE RIGHT
                  TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION
                  ARISING OUT OF THIS AGREEMENT, NOTE OR SECURITY
                  INSTRUMENT, RELATING TO THE CREDIT, OR ANY
                  OTHER DISPUTE OR CONTROVERSY BETWEEN YOU
                  AND US OR ANY OF OUR EMPLOYEES, OFFICERS.
                  DIRECTORS,    PARENTS,   CONTROLLING   PERSONS.
                  SUBSIDIARIES,   AFFILIATES,  SUCCESSORS    AND
                  ASSIGNS.

(Doc. 27-1). In addition, in conspicuous all uppercase font directly above Plaintiff’s signature on

the promissory note, an additional provision states as follows:

                  PRIOR TO SIGNING THIS NOTE, I READ AND
                  UNDERSTOOD ALL OF THE PROVISIONS OF THIS NOTE. I
                  AGREE TO THE TERMS OF THE NOTE. I ACKNOWLEDGE
                  RECEIPT OF A COMPLETED COPY OF THIS PROMISSIORY
                  NOTE AND DISCLOSURE.

(Doc. 27-1). Like the credit card account agreement, the promissory note and disclosure is not

voluminous; it is four pages in length. As mentioned, Plaintiff inserted his signature directly below

this provision.

        Therefore, the waiver provisions at issue were not buried in the text of the documents in

 which they were executed. Nor are the provisions cryptic or ambiguous in nature. Rather, the

 waiver provisions are sufficiently straightforward, understandable, and conspicuous as to allow

 Plaintiff to be aware of them, to read them, and to appreciate their meaning. See Murphy v.

 Cimarron Mortg. Co., No. 8:06-cv-2142-T-24TBM, 2007 WL 294229, at *2 (M.D. Fla. Jan. 29,


                                                -5-
 2007); Allyn v. Western United Life Assurance Co., 347 F.Supp.2d 1246, 1252-53 (M.D. Fla.

 2004). The Court disagrees with Plaintiff’s contention that the waivers were not conspicuous.

       Next, Plaintiff argues that there is a large disparity between the sophistication and

experience of the parties entering into the contact. Plaintiff argues he is 75 years old and an elderly

man with a high school education, while Defendant is an enormous financial institution with

billions of dollars in assets. Plaintiff also contends that there was no opportunity to negotiate the

terms, that Defendant held all the bargaining power, and that Plaintiff did not have attorney

representation.

       While Plaintiff contends (perhaps accurately) that he was less sophisticated than

Defendant, he does not contend that he actually misunderstood or was incapable of understanding

the loan and credit card agreements. To the contrary, his age and the fact that he entered into two

agreements with SunTrust suggests the likelihood that during his lifetime he has had experience

with similar agreements. Indeed, Defendant represents that Plaintiff held multiple accounts with

SunTrust and thus suggests Plaintiff cannot be considered unsophisticated when it comes to

creating and maintaining installment loan and credit card accounts. (Doc. 27, p. 4). Further,

Plaintiff’s arguments ignore the fact that he was under no obligation to seek credit or financing

from SunTrust in this case. See Collins v. Countrywide Home Loans, Inc., 680 F.Supp.2d 1287,

1295 (M.D. Fla. 2010) (“a term in a contract waiving a party’s right to a jury trial is not

unenforceable even though one party to a contract is a large corporation and the other party is

simply an individual who is in need of the corporation’s services”). Defendant argues that Plaintiff

was afforded an opportunity to review the terms of both agreements and could have simply walked

away if the terms were unacceptable. See Oglesbee, v. IndyMac Fin. Servs., Inc., 675 F. Supp. 2d

1155, 1157 (S.D. Fla. 2009) (enforcing a contractual waiver of right to jury trial). While Plaintiff



                                                 -6-
cites to general legal standards and attempts to distinguish a few of the cases cited by Defendant,

he offers no legal authority whatsoever suggesting that waivers similar to the ones presented in

this case are unenforceable.

        Considering, as the Court must, the totality of the circumstances, the Court cannot

 conclude that the waiver provisions are “unconscionable, contrary to public policy, or simply

 unfair.” Allyn v. Western United Life Assur. Co., 374 F.Supp.2d 1246, 1252 (M.D. Fla. 2004).

 The Court finds that the jury trial waiver provisions in this case are enforceable. See Collins v.

 Countrywide Home Loans, Inc., 680 F.Supp.2d 1287, 1294 (M.D. Fla. 2010).

       IV.     CONCLUSION

       For the reasons explained above, Defendant’s motion to strike jury demand (Doc. 27) is

due to be GRANTED, and Plaintiff’s demand for a jury trial contained in the complaint shall be

deemed STRICKEN.

       DONE and ORDERED in Ocala, Florida on February 3, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -7-
